Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yayoi M. Romans on 9/6/22.
The application has been amended as follows: 

Claim 1, delete lines 2-8 and insert ---- (A) 12 to 35 mass% of a powder composition except for a color pigment, the powder composition comprising a silicone powder, wherein the silicone powder is (vinyl dimethicone/methicone silsesquioxane) crosspolymer in an amount of 40 mass% or more with respect to the powder composition, ;
 and (B) 50 to 68 mass% of a fluid oil content having a viscosity of 15 to 100 mPa∙s, the fluid oil content comprising mixture of diphenylsiloxy phenyl trimethicone, neopentyl glycol dicaprate and pentaerythrityl tetraethyl hexanoate in an amount of 44 mass% or more with respect to the fluid oil content ----.
	Cancel claims 3-7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619